Citation Nr: 0312389	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  94-36 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
status post transsphenoidal hypophysectomy for a pituitary 
tumor prior to April 17, 1995.

2.  Entitlement to a rating in excess of 60 percent for 
status post transsphenoidal hypophysectomy for a pituitary 
tumor on or after April 17, 1995.

3.  Entitlement to a separate rating for residuals of 
pituitary tumor.

4.  Entitlement to an increased (compensable) rating for 
sinusitis.

5.  Entitlement to a compensable rating for hypogonadism 
status post pituitary tumor replacement testosterone, to 
include entitlement to special monthly compensation based on 
the loss of use of a creative organ.

6.  Entitlement to a compensable rating for postoperative 
surgical scar from excision of a pilonidal cyst.

7.  Entitlement to a compensable rating for diverticulitis 
with abscess, status post resection of the sigmoid colon.

8.  Entitlement to a compensable rating for postoperative 
residuals of an incisional hernia.

9.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease at the levels of the fourth, fifth, 
and sixth cervical vertebrae.

10.  Entitlement a rating in excess of 10 percent for 
limitation of lumbar spine motion with scoliosis.

11.  Entitlement to a compensable rating for pes planus.

12.  Entitlement to a rating in excess of 30 percent for 
bilateral visual field loss.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney-at-Law


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty from September 1968 to March 
1975, December 1975 to December 1979, and October 1983 to 
August 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) regional office in New Orleans, 
Louisiana, (RO).  

In March 2001, the Board remanded the issue of entitlement to 
a rating in excess of zero percent for organic mental 
syndrome secondary to a pituitary tumor.  The claims file 
does not indicate that the RO has undertaken the actions 
requested of it by the Board.  Therefore, that issue is not 
presently before the Board.  

By an Order dated in May 2002, the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veteran Appeals, hereinafter referred to as the Court) 
granted a joint motion wherein the Secretary of VA and the 
veteran agreed that the issues that are the subject of this 
remand were remanded by the Court to the Board for compliance 
by VA with the notice and duty to assist requirements of the 
Veteran's Claims Assistance Act of 2000 (VCAA).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002)) became law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  

The record does not reflect that the RO has taken action on 
this case consistent with the VCAA.  A remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  Because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA concerning the 
issues remanded to the Board by the Court, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The RO's attention is directed to 
the many statements filed by the veteran in which he has 
identified sources of treatment.

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the claim, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  
38 C.F.R. §§ 3.158 and 3.655 (2002).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the 
disabilities that are the subjects of 
this Remand.  The RO should take all 
necessary steps to obtain any pertinent 
records that are not currently part of 
the claims folder and associate them with 
the claims folder.

3.  The veteran should be afforded 
appropriate VA examinations to assess his 
current level of disability from the 
disorders that are the subject of this 
remand.  The claims folder should be made 
available to and reviewed by the 
examiner(s).  All indicated tests and 
diagnostic studies should be performed.

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations (including the 
revised regulations pertinent to the 
rating of neuropsychiatric disorders, 
intervertebral disc syndrome, and skin 
disorders) considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




